Rose, J.
This is a controversy over a lot 100 feet long and 33 feet wide in the village of Holland. Plaintiff pleads ownership and right of possession. Under a lease from an adverse claimant, defendant asserts the right to use a Wilding on the lot for a milk station. Plaintiff recovered judgment, and defendant has appealed.
In the brief of appellant no effort has been made to comply with the statutory provision that “the brief of appellant shall set out particularly each error asserted.” Code, sec. 675c. The court’s rules relating to assignments of error are also ignored. The record does not disclose a plain error within the meaning of the enactment that the supreme court may consider such an error, though not specified in appellant’s brief. Code, sec. 675c. The name of the judge before whom the cause was tried in the court below is also omitted from appellant’s brief. It follows that the judgment below is
Affirmed.